Affirming.
The action was instituted by appellant, K.C. (Kelly) Caudill v. appellee, Link Fyffe, Jr., and members of the Johnson County Board of Election Commissioners for a recount of the votes cast in the Primary Election for the office of Tax Commissioner, held in Johnson County August 6, 1949. According to the original count of the ballots, appellee received a plurality of sixteen (16) votes, appellant being his closest opponent. As a result of the recount conducted by the Chancellor, appellee remained the victor by a plurality of two (2) votes.
It would be necessary to review a bill of evidence and bill of exceptions to determine the correctness of the Chancellor's decree.
A purported bill of exceptions containing a purported *Page 139 
bill of evidence was filed in this Court; but neither was presented to or approved by the Chancellor, nor was either filed by order of the Circuit Court. We therefore cannot consider any matter therein contained on this appeal. Nuckolls v. Illinois Cent. R. Co., 227 Ky. 836, 14 S.W.2d 157.
Since the pleadings support the judgment, it must be, and hereby is, affirmed.